This was an appeal by C. Green from an order of the chancellor affirming an order made by the Assistant Vice-Chancellor of the 1st circuit, upon exceptions to a master’s report, as to the right of C. Green to certain surplus moneys, arising from a sale of mortgaged premises under a decree.
The only question was, whether a jDower of attorney executed by C. Green to his brother W. 0. Green, authorized the latter to make and execute an assignment of the judgment upon which the surplus moneys were directed to be applied. The power was not one to do a specific act, and concluding with general words, which general words are usually restricted to the specific object of the power. But it was a general power in the most extended sense of the term; and held sufficient for the purposes of the assignment. (Not reported.)